NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted April 11, 2014*
                                Decided April 18, 2014

                                         Before

                          KENNETH F. RIPPLE, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

No. 13-3003

MUTTAQIN FATIR ABDULLAH,                          Appeal from the United States District
    Plaintiff–Appellant,                          Court for the Southern District of
                                                  Indiana, Terre Haute Division.
      v.
                                                  No. 2:12-cv-00062-WTL-MJD
PATRICE BATES, et al.,
     Defendants–Appellees.                        William T. Lawrence,
                                                  Judge.

                                       ORDER

       Federal inmate Muttaqin Fatir Abdullah appeals the grant of summary judgment
for defendant prison officials in this action under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), on the ground that he failed to exhaust
his administrative remedies. We affirm.



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13-3003                                                                           Page 2

        Mr. Abdullah sued numerous staff members at the federal penitentiary in Terre
Haute, Indiana, after he was injured during a scuffle with correctional officers. As
explained in his complaint, he had confronted his case manager, Patrice Bates, about his
cell being reassigned while he was hospitalized outside the penitentiary. Ms. Bates
replied that she did not think he would be returning to Terre Haute, and a verbal spat
ensued. This drew the attention of three nearby correctional officers who, Mr. Abdullah
says, threw him to the ground, choked him, pushed their fingers into his eyes, sexually
assaulted and humiliated him, and then placed him into segregation.

       Mr. Abdullah first sought relief through the prison’s grievance process. After
meeting with a correctional counselor, he filed a request for administrative remedy
(BP-9). That request was rejected as untimely, but he was allowed to refile after showing
that the untimeliness resulted from staff delay. The complaint was denied.
Mr. Abdullah’s appeal (BP-10) to the Regional Director also was denied, on the grounds
that he had used an improper form and exceeded the page limit. Two subsequent
appeals were rejected on the same grounds, and a fourth appeal was denied as
untimely. Mr. Abdullah did not appeal to the Bureau of Prisons’ General Counsel, the
highest level of appeal available.

       Instead Mr. Abdullah filed this Bivens action, alleging that Ms. Bates and the
correctional officers violated his constitutional rights when they assaulted and
humiliated him during the scuffle. The defendants moved to dismiss Mr. Abdullah’s
complaint or, alternatively, for summary judgment because Mr. Abdullah failed to
exhaust his administrative remedies, as required under 42 U.S.C. § 1997e(a), by not
appealing the denial of his claim to the General Counsel. The district court accepted the
defendants’ exhaustion argument, determining that Mr. Abdullah failed to appeal
properly to the Regional Director or to appeal at all to the General Counsel; the court
thus granted the motion for summary judgment and dismissed the suit without
prejudice. (Dismissals without prejudice normally do not confer appellate jurisdiction
under 28 U.S.C. § 1291, but Mr. Abdullah can no longer file or appeal his grievance, so
the dismissal acts as a final order and secures our jurisdiction. See Kaba v. Stepp, 458 F.3d
678, 680 (7th Cir. 2006) (citing Woodford v. Ngo, 548 U.S. 81 (2006).)

       On appeal Mr. Abdullah submits that he was not required to exhaust
administrative remedies because (1) he sought only monetary damages and (2)
exhaustion would have been futile. Neither contention is availing. Since the Prison
Litigation Reform Act of 1995 was enacted, exhaustion has been required even where
the sole relief sought is monetary damages, see Woodford, 548 U.S. at 85 (citing Booth v.
No. 13-3003                                                                          Page 3

Churner, 532 U.S. 731, 734 (2001)), and where the plaintiff believes exhaustion would be
futile, Booth, 532 U.S. at 741 n.6; Dole v. Chandler, 438 F.3d 804, 808-09 (7th Cir. 2006).

      Mr. Abdullah further appears to argue that his failure to exhaust should be
excused because he tried to comply with the grievance process but was rebuffed by
wrongdoing on the part of the prison employees. He says that his correctional counselor
“manipulated” the process by “placing the wrong date on the BP-8 grievance form,”
thereby stymieing his attempt to exhaust administrative remedies. (Appellant’s Br. at 2.)

        The district court properly granted summary judgment to the defendants. First,
Mr. Abdullah’s claim that someone altered his documents is irrelevant. Though a staff
member did use the wrong date on Mr. Abdullah’s grievance form, the date was
corrected, and the corrected form was accepted by the prison. Second, Mr. Abdullah has
not mounted any other challenge to the court’s determination that he failed to appeal
properly to either the Regional Director or the General Counsel. None of his appeals to
the Regional Director were proper: His fourth and final attempt was untimely, and
unlike his earlier untimely BP-9, he did not attempt to excuse his late filing. Nor did he
file a BP–11 form with the General Counsel, as is required, 28 C.F.R. § 542.15(a); Kaba,
458 F.3d at 681; McCoy v. Gilbert, 270 F.3d 503, 507 (7th Cir. 2001).

                                                                                 AFFIRMED.